                                                                  USDC SDNY                                  Seyfarth Shaw LLP

                                                                  DOCUMENT                           1075 Peachtree Street, N.E.
                                                                  ELECTRONICALLY FILED                               Suite 2500
                                                                  DOC #:                                Atlanta, GA 30309-3958
        Writer’s direct phone
                                                                  DATE FILED: 11/18/19
                                                                                                                 (404) 885-1500
        (404) 881-5440
                                                                                                             fax (404) 892-7056
        Writer’s e-mail
        jglaser@seyfarth.com                                                                                  www.seyfarth.com




                                                          November 18, 2019
        BY ECF

        The Honorable Gregory H. Woods
        United States District Court
        Southern District of New York                             MEMORANDUM ENDORSED
        Daniel Patrick Moynihan U.S. Courthouse
        500 Pearl Street, Room 2260
        New York, New York 10007

                   Re:          Jorge Rivera v. The Anthem Companies, Inc. f/k/a The WellPoint Companies, Inc.
                                and HealthPlus HP, LLC d/b/a Empire BlueCross and BlueShield Health Plus
                                f/k/a Amerigroup New York LLC
                                United States District Court, Southern District of New York;
                                Case No. 1:18-cv-01420

        Dear Judge Woods:

                We are counsel for Defendant in the above-referenced action. We write to request that the
        telephonic conference set by Your Honor for November 26, 2019 at 3:00 pm be rescheduled to the
        following week (December 2nd through December 6th). Counsel for Defendant will be travelling on
        an airplane during the currently scheduled conference and unable to communicate by phone. Defense
        Counsel conferred with Plaintiff’s Counsel and they have no objection to resetting the conference.
        Further, we note that there will be no harm to the putative collective members because the Court
        tolled their FLSA claims from the date Plaintiff filed his motion for conditional certification until the
        date that notice is issued.

                                Respectfully submitted,

                                                                   /s/ Jeffrey Glaser
                                                                   Jeffrey Glaser
                                                                   SEYFARTH SHAW, LLP
                                                                   1075 Peachtree Street, N.E., Suite 2500
                                                                   Atlanta, Georgia 30309
                                                                   Tel: (404) 885-1500
                                                                   Fax: (404) 892-7056
                                                                   jglaser@seyfarth.com
Application granted. The telephone conference currently scheduled for November 26, 2019 is adjourned to
December 4, 2019 at 1:00 p.m. The parties are directed to call Chambers (212-805-0296) at that time with all
parties on the line.
SO ORDERED.
                                                                        _____________________________________
Dated: November 18, 2019                                                       GREGORY H. WOODS
New York, New York                                                            United States District Judge
